ROBERT L. BLAND, Judge.
On the afternoon of July 14, 1942, claimant A. C. Riggs, of Bearsville, Tyler county, West Virginia, was riding horseback, *342traveling south on the Bearsyille secondary road in Tyler county, West Virginia, accompanied by his son, O. H. Riggs, who, was walking alongside of him. While crossing a 10' x 16' by 2" wooden bridge one and one-eighth miles south of Bearsville which spans a small ravine which empties into Sancho creek, claimant’s horse broke through the floor, throwing him and breaking his right leg just above the ankle. Claimant was removed to the Sistersville general hospital at Sistersville, West Virginia, where he received treatment for eighty-two days for the injury sustained by him in consequence of the accident. Upon investigation of the accident made by Joe C. Yoho, safety director for Tyler county, it was found that the boards of the bridge where the accident occurred were rotten and unsafe to hold the traffic crossing the bridge. The floor was covered by three inches of clay, which prevented travelers over the bridge from discovering the unsafe condition of its floor. As a result of the accident claimant incurred the following expenses: 82 days in Sistersville general hospital at $3.00 per day, $246.00; operating room, $10.00; dressing, $3.00; ultra violet ray treatment, $5.00; x-ray treatments at $7.50 per treatment, $45.00; plaster cast, $5.00; amount of bill of E. L. Thrasher, M. D., $135.00, aggregating $449.00, which said several amounts were paid by claimant. The state road commission recommends an award to claimant for this amount and assigns as a reason for such recommendation the unsafe condition of the bridge decking, due to negligence on the par't of state road commission employees. The assistant to the attorney general approves .the payment of the claim. Photographs of the defective bridge made a part of the record fully justify the concurrence of the road commission in the claim filed and the approval of payment thereof by the assistant to the attorney general.
An award is made in favor of claimant A. C. Riggs for the sum of four hundred forty-nine dollars ($449.00).